IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2692 Disciplinary Docket No. 3
                                          :
DANIEL P. VERMEYCHUK                      :   Board File No. C2-19-1200
                                          :
                                          :   (United States District Court for the
                                          :   Eastern District of Pennsylvania, Criminal
                                          :   No. 19-135)
                                          :
                                          :   Attorney Registration No. 61537
                                          :
                                          :   (Delaware County)


                                       ORDER

PER CURIAM
       AND NOW, this 13th day of February, 2020, having received no response to a rule

to show cause why Daniel P. Vermeychuk should not be placed on temporary

suspension, the Rule is made absolute, and he is placed on temporary suspension. See

Pa.R.D.E. 214(d)(2). He shall comply with all the provisions of Pa.R.D.E. 217.